Citation Nr: 1728796	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as residual to in-service rheumatic fever.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction was subsequently transferred to the Chicago, Illinois RO.  In the November 2007 rating decision, the RO denied entitlement to service connection for residuals of rheumatic fever and a heart condition.

In June 2009, the Veteran testified at a video conference hearing before a Veterans Law Judge.  A copy of the hearing transcript is of record.

In May 2009, November 2009, April 2016, and October 2016 the Board remanded the Veteran's claim for further evidentiary development.

In a February 2016 letter, the Board notified the Veteran that the Veterans Law Judge who conducted the June 2009 hearing was unavailable, and offered the Veteran an opportunity for another Board hearing.  The February 2016 letter stated that if the Veteran did not request a new hearing within 30 days, the Board would assume that he did not want another hearing and proceed with the appeal.  The Veteran did not respond to the February 2016 letter and it is therefore presumed that he does not desire a new hearing.

The Board notes that the issue on appeal has been previously characterized as two claims, entitlement to service connection for a heart condition and entitlement to service connection for residuals of rheumatic fever.  For the reasons explained below, the Veteran's heart disability, diagnosed as CAD, is a residual of his in-service rheumatic fever, and the issue is more appropriately characterized as the one claim listed on the title page.  As the Board is granting the claim in full, there is no prejudice to the Veteran.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's CAD is related to in-service rheumatic fever. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for CAD are met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the claim on appeal in full, further discussion of the VCAA is unnecessary.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular diseases including CAD are chronic diseases.  Chronic diseases are also presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a).

The Veteran claims that his CAD is due to his in-service rheumatic fever.  For the following reasons, the Board finds that it is, and entitlement to service connection for CAD is therefore warranted.

First, the medical evidence of record demonstrates that the Veteran has CAD.  See VA examination report dated January 2017.  Thus, a current disability has been established. 

Second, the in-service disease or injury element has been met, as the Veteran contracted rheumatic fever during service.  The Veteran's service treatment records (STRs) reveal that his December 1954 enlistment examination shows no abnormalities or notation regarding any cardiac condition.  A June 1955 STR indicates that he was admitted to a hospital for treatment.  A September 1958 separation examination report states: "Rheumatic Fever, Jan[uary] 1955, Sampson, New York, hospitalized 3 months, had heart murmur which disappeared, normal recovery, no complication or recurrence since."

Third, the Veteran's reported cardiac symptoms since service coupled with the evidence of record sufficiently supports a nexus between the current CAD and the Veteran's in-service rheumatic fever.

To this end, in October 1958, the Veteran filed a claim for service connection for rheumatic fever.  In an October 1958 request for a physical examination, the RO noted the Veteran's claim for rheumatic fever "ascertain cardiac" residual.  In December 1958, the RO sent the Veteran a notice to appear for a medical examination to address hiss."  The notice was returned as unclaimed.  It appears that no further action was taken on his claim.

During the June 2009 Board hearing, the Veteran testified that he experienced symptoms, such as shortness of breath and dizziness since service. 

The evidence of record contains several conflicting medical opinions as to whether the Veteran's current heart disability is related to his military service, to include as due to his in-service rheumatic fever.

In favor of the claim is a November 2008 examiner's opinion.  The November 2008 VA examination report reflects that the VA physician interviewed the Veteran, reviewed the claims files, and essentially, found that the Veteran's in-service episode of rheumatic fever rendered him more susceptible to a heart condition than it would have otherwise.  The VA physician explained that the Veteran's in-service rheumatic fever may have caused stress to the heart and aggravated any cardiac disability that he would develop.  The VA physician noted the Veteran's STRs documented a heart murmur and that he sought treatment for 3 months during service for rheumatic fever.  Although the November 2008 VA examiner indicated that the Veteran's CAD was "aggravated" by the in-service rheumatic fever, the Veteran's December 1954 entrance examination report indicated that his heart was normal.  He is thus presumed to have been sound at entry into service, and, as there is no evidence of preexistence or lack of aggravation, the presumption has not been rebutted.  38 U.S.C.A. § 1111.  Reading the opinion as a whole and in the context of the evidence of record, the November 2008 VA examiner indicated that there is a relationship between the current CAD and the in-service rheumatic fever, which given the unrebutted presumption of soundness as to the heart in this case is sufficient to establish service connection.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  As the November 2008 VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The other opinions of record provide a negative nexus between the Veteran's CAD and his military service.  See VA opinions dated in October 2010, August 2010, May 2016, and January 2017.  The Board finds that these VA opinions are not probative.  The Board finds that these opinions are not probative because the VA physician's opinions were largely based on the absence of a heart diagnosis during service and did not provide any further rationale other than to reiterate the evidence of record without addressing the Veteran's lay statements.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Given that CAD is a chronic disease, the Veteran had a heart related disorder in service, and has consistently, competently, and credibly testified to heart symptoms in and since service, the negative nexus opinions are of little, if any, probative weight.

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's currently diagnosed CAD is related to his in-service rheumatic fever.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in the Veteran's favor, entitlement to service connection for CAD is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for CAD is granted. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


